ORDER

PER CURIAM.
Defendant, Wamell Reid, appeals from his jury convictions for robbery in the first degree, § 569.020 R.S.Mo.1986, and armed criminal action, § 571.015, for which he was *260sentenced as a prior and persistent offender, §§ 557.036 and 558.016 R.S.Mo.Cum.Supp. 1993, to concurrent sentences of twenty-five years. Additionally, defendant filed a motion to reconsider our ruling sustaining the State’s motion to strike defendant’s appendix attached to his brief.
No jurisprudential purpose would be served by a written opinion. We deny defendant’s motion, and affirm the judgment in accordance with Rule 30.25(b).
Defendant also appeals the motion court’s denial of his Rule 29.15 motion for ineffective assistance of trial counsel without an eviden-tiary hearing.
The judgment of the motion court denying defendant’s Rule 29.15 motion without a hearing is not clearly erroneous. An opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).